Citation Nr: 0418400
Decision Date: 05/27/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-32 458	)	DATE MAY 27 2004

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder tendinitis, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Originally, the veteran appealed the June 1996 rating decision that denied entitlement to service connection for PTSD.  Board remanded the case in March 1999 for development relative to that issue.  Over the intervening period, the RO denied entitlement to an increased rating for the left shoulder disability in May 1999.  The veteran perfected his appeal, and the Board denied entitlement to an increased rating and for service connection for PTSD in its July 2001 decision.  The veteran appealed the Boards July 2001 decision.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, noted that the veterans appeal to the Court was only with respect to the Boards denial of an increased rating for the service-connected tendinitis of the left shoulder, currently evaluated as 10 percent.  The Court vacated the Boards decision and remanded the case in part for reasons and bases relative to De Luca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if further action is required on his part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminates the concept of a well-grounded claim and supersedes the decision of the United States Court of Appeals for Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  In a December 2003 statement, the veterans representative argues that the veteran has not been properly notified of the type of evidence necessary to substantiate his claims.  

The RO is advised that its duties include notifying the veteran of evidence and information necessary to substantiate his claim and informing him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board is prohibited for performing this function in the first instance inasmuch as such an action could be prejudicial to the veteran.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must include a fourth element, consisting of requesting or telling the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give VA everything he has pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain that this type of notice is provided to the veteran.  

With respect to the issue of entitlement to an increased rating for the service-connected left shoulder disability, additional evaluation is necessary in order to determine current nature and extent of the veterans left shoulder disability.  The veterans latest official examination was conducted in 2000.  In addition, the RO is advised that factors listed in 38 C.F.R. § 4.45 include less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board notes that the veteran attempted to reopen his claim for service connection for PTSD.  The RO denied that claim in September 2003, based on its finding that no new and material evidence had been received.  The veteran submitted a notice of disagreement to the September 2003 rating decision.  In addition, in December 2003, the RO adjudicated a claim for nonservice-connected pension benefits.  Subsequently, in January 2004, the veteran submitted a document entitled Notice of Disagreement with respect to that decision.  The RO should issue a statement of the case with respect to these issues.  Manlincon v. West, 12 Vet App 238 (1999).  

In view of the foregoing, the case is remanded to the RO for The following actions:

1.  The RO must review the claims file and ensure that all notification and development action required by the VCAA of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.  Compliance with the duties articulated in Quartuccio, supra, and 38 C.F.R. § 3.159(b)(1) is required as well.  That is, the veteran should be advised of the allocations of burdens in obtaining the evidence necessary to substantiate his claim and should be requested to send VA all pertinent evidence or information in his possession.  

2.  The veteran should be afforded an VA orthopedic examination in order to determine the current nature and severity of his service-connected left shoulder tendinitis.  All indicated special studies and tests should be accomplished.  Active and passive ranges of motion should be recorded.  The examiner should include in his or her discussion what constitutes normal ranges of motion.  The examiner should specify any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.  The examiner should specify any functional loss due to pain or weakness, or other factors, and if possible such limitation should be measured in degrees of limitation of motion.  If pain on motion is demonstrated objectively, the examiner is requested to identify at what point within the ranges of motion that pain is elicited.  The claims folder should be made available to the examiner for use in studying the case.  

3.  The RO should issue a statement of the case with respect to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and for a permanent and total disability rating for pension purposes.  The veteran is advised that he must file a timely substantive appeal in order to perfect his appeal with respect to that issue.  

4.  The RO should readjudicate the issue of entitlement to an increased rating for a tendinitis of the left shoulder.  If the benefit sought on appeal remains denied, the appellant and the appellants representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


